Citation Nr: 0614623	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-01 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist injury.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee prior to July 26, 2005.

3.  Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left knee from July 26, 2005.  

4.  Entitlement to a separate compensable rating for 
limitation of motion of the left knee. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
September 2004 as claims of entitlement to ratings in excess 
of 10 percent for residuals of a right wrist injury and for 
chondromalacia of the left knee.  At that time they were 
remanded for additional evidentiary development.  Subsequent 
to the September 2004 Board remand, the RO granted an 
increased rating to 20 percent for the chondromalacia of the 
left knee but determined that the effective date of the grant 
was from July 26, 2005.  As a result of this partial grant 
the issues on appeal which are addressed on the title page of 
this decision are different than the Board addressed in 
September 2004.  

On a VA Form 9 which was received at the RO in February 2002, 
the veteran requested a Board hearing.  However, he failed to 
report for a hearing scheduled in June 2004.  


FINDINGS OF FACT

1.  The service-connected residuals of a right wrist injury 
do not result in ankylosis.

2.  Prior to July 26, 2005, the service-connected 
chondromalacia of the left knee was manifested by no more 
than slight lateral instability with no limitation of motion.

3.  From July 26, 2005, the service-connected chondromalacia 
of the left knee has been manifested by severe lateral 
instability.  

4.  From July 26, 2005, the service-connected chondromalacia 
of the left knee has been also manifested by x-ray evidence 
of arthritis and limitation of flexion to approximately 80 
degrees, but with no limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5214, 5215 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee prior to July 26, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for an evaluation of 30 percent (but no 
higher) for chondromalacia of the left knee based on 
instability from July 26, 2005, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 
(2005).

4.  Effective July 26, 2005, the criteria for assignment of a 
separate 10 percent rating for chondromalcia of the left knee 
based on x-ray evidence of arthritis with limitation of 
motion have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005); VAOPGCPREC 23-97 
and VAOPGCPREC 9- 98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2001, February 2001, January 2004, and November 2004 VCAA 
letters, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the November 2004 VCAA letter 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to rating decision on appeal, the RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the 
veteran has had the chance to submit evidence in response to 
the VCAA letters.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on these claims have been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board finds the Dingess 
case is also applicable to claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the types of evidence necessary to 
establish effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
entitlement to a rating in excess of 10 percent for residuals 
of a right wrist injury and entitlement to a rating in excess 
of 10 percent for chondromalacia of the left knee prior to 
July 25, 2005, any questions as to the appropriate effective 
dates to be assigned as to those issues are rendered moot.  

With regard to the issue of entitlement to a rating in excess 
of 20 percent for chondromalacia of the left knee from July 
26, 2005, the Board finds below that an increased rating is 
warranted based on instability and a separate rating for 
limitation of motion is also warranted.  The fact that the 
veteran was never provided with the laws and regulations 
pertaining to the effective date would not change the outcome 
of this decision.  Moreover, the RO has based its 
determination as to effective dates with reference to medical 
examination findings, and the Board has done likewise, 
including as to assignment of a separate 10 percent rating 
for left knee limitation of motion.  The Board finds no 
prejudice to the appellant, however, as the preponderance of 
the evidence is against a higher rating or ratings prior to 
July 26, 2005.  Under the circumstances, no useful purpose 
would be served by delaying appellate review for any remedial 
notice regarding other elements of the veteran's claims. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA, Social 
Security and private treatment records have been obtained.  
The veteran has been afforded appropriate VA examinations and 
a medical opinion has been obtained.  The requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant. 

General increased rating criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When assessing a 
claim for increased rating, the current level of disability 
is generally of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40, functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45, factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist injury.

Criteria and Analysis

The veteran's right wrist disability has been evaluated as 10 
percent disabling under Diagnostic Codes 5010-5215.  Under 
Diagnostic Code 5010, traumatic arthritis is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Diagnostic Code 5215 
provides the rating criteria for limitation of motion of the 
wrist.  When dorsiflexion is less than fifteen degrees, a ten 
percent disability evaluation is warranted.  When palmar 
flexion is limited in line with the forearm, a ten percent 
disability evaluation is assigned.  A 10 percent evaluation 
is the maximum rating for limitation of wrist motion under 
Diagnostic Code 5215.  The record establishes that the 
veteran is right hand dominant.  As such, the veteran's right 
wrist/forearm disability will be rated as impairment of the 
major upper extremity.  38 C.F.R. § 4.69.  The normal range 
of motion of the wrist is: dorsiflexion (extension) to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. § 
4.71, Plate I.

The Board finds that an increased rating is not warranted for 
the service-connected wrist disability.  The veteran is 
already receiving the maximum schedular rating assignable 
under Diagnostic Code 5215, based on limitation of motion.  A 
higher disability evaluation based on limitation of motion is 
therefore not warranted.  As the veteran has complained of 
pain on motion and weakness and fatigability of the wrist, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, as the veteran is already receiving the 
maximum schedular rating based on limitation of motion of the 
wrist, there is no basis for a rating greater than 10 percent 
based on limitation of motion due to any functional loss.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The veteran's wrist disability may also be evaluated under 
Diagnostic Code 5214.  Under Diagnostic Code 5214, a 50 
percent rating is warranted for a disability of the major 
wrist which results in unfavorable ankylosis in any degree of 
palmar flexion or with ulnar or radial deviation.  A 40 
percent rating is warranted if the ankylosis is in any other 
position except favorable.  A 30 percent rating is warranted 
for a disability of the major wrist if there is favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

In this case, the evidence of record demonstrates that the 
veteran experiences limitation of motion of the right wrist.  

A VA joints examination was conducted in February 2001.  The 
veteran complained of continuous pain in the right wrist four 
to five times per week.  Precipitating factors were writing 
and lifting different objects.  He reported that he was 
unable to work during flares.  He was right hand dominant.  
He was retired.  Physical examination revealed dorsiflexion 
of the right wrist to 30 degrees without pain.  Palmar 
flexion was to 90 degrees without pain.  Abduction of the 
right wrist was to 20 degrees without pain.  Adduction of the 
right wrist was to 30 degrees without pain.  The pertinent 
diagnosis was right wrist status post operation.  X-rays of 
the wrist were interpreted as being negative.  

In June 2001, the veteran underwent a Social Security 
examination.  He complained, in part, of pain in his right 
wrist.  Subjectively, he reported he had difficulty with use 
of his right wrist.  He was unable to write or buckle his 
belt.  He was unable to lift or carry objects.  Objectively, 
physical examination of the right wrist revealed full forward 
flexion, full extension and full lateral deviation.  Sensory 
examination was intact.  X-ray of the right wrist revealed 
mild arthritic changes.  The impression was osteoarthritis.  

In a Social Security decision date in August 2001, the 
veteran found to be disabled as of January 1998 due to 
depression.  No secondary diagnosis was established.  

In November 2001, the veteran reported that he was unable to 
use his right hand and that his fingers would lock.  In a 
separate clinical record dated in November 2001 the veteran 
reported that he experienced pain and restricted movement in 
his right wrist.  He also complained of weakness of the 
extensors of the right ring finger and little finger and 
intermittent numbness on the dorsum of the two fingers.  
Physical examination revealed that wrist flexion and 
extension were restricted by at least 20 degrees.  Adduction 
and abduction were restricted by 10 degrees.  Pronation was 
almost full and supination was up to 30 degrees with pain 
felt at the distal end of the ulna.  There was weakness of 
extension of the ring and little fingers with tingling 
sensation on these two fingers.  X-rays of the right wrist 
revealed degenerative changes of the ulnar head at the wrist 
and distal radio-ulnar joints.  A neurological assessment was 
within normal limits.  The diagnosis was degenerative joint 
disease of the ulnar head at the distal radio-ulnar and wrist 
joint.  

In November 2001, the veteran reported that he was a car 
mechanic but was unable to grip things and felt weakness in 
his right wrist and hand.  In November 2001, the veteran 
underwent a surgical procedure for excision of the removal of 
the head of the ulna on the right wrist.  

At the time of the January 2003 VA examination, the veteran 
complained of loss of grip in his right hand and paresthesias 
predominantly in the ulnar distribution.  There were no 
periods of particular flares noted.  It was noted that the 
veteran was unemployed due to a concomitant mental disorder.  
Physical examination of the right wrist revealed supination 
from 0 to 85 degrees, pronation from 0 to 80 degrees.  Wrist 
dorsiflexion was limited from 0 to 30 degrees, palmar flexion 
was 0 to 50 degrees, radial deviation was 0 to 10 degrees and 
ulnar deviation was 0 to 20 degrees.  X-rays of the right 
wrist revealed minimal degenerative changes.  The wrist 
diagnosis was status post disarticulation of the distal 
radius and ulna with surgical shortening of the ulna, 
residuals manifesting as chronic recurring pain, particularly 
in cold weather and decreased range of motion of the dominant 
hand and wrist.  

The most recent VA examination was conducted in July 2005.  
The veteran reported that he had weakness and was unable to 
grasp objects or button his clothes.  He alleged that he had 
giving way, instability, pain, stiffness, and weakness in the 
wrist.  He reported that he experienced flares of joint 
disease every two to three weeks and during flares he had 
problems eating, dressing and buttoning his pants.  The 
duration of the flares was three to seven days.  The veteran 
was living in an assisted living nursing home and was 
unemployed.  Physical examination of the right wrist revealed 
that the veteran had dorsiflexion from 0 to 45 degrees with 
pain beginning at 45 degrees and ending at 30 degrees.  There 
was no additional loss of motion on repetitive use.  The 
examiner opined that the veteran experienced moderate to 
severe problems with daily activities in the right wrist.   

While there is evidence of restricted motion in the right 
wrist, as noted above, the veteran nonetheless had at least 
some motion.  VA records generated since before the veteran 
filed his current claim, including those prepared in 
connection with his post service wrist surgery, are negative 
for any evidence of any form of ankylosis or the equivalent 
of ankylosis.  In the absence of ankylosis, the criteria for 
a higher rating under Diagnostic Code 5214 have not been met.  
Id.

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the wrist disability has not required frequent 
periods of hospitalization, and there is no evidence that it 
has it resulted in marked interference in employment as to 
render impracticable the application of regular schedular 
standards. 38 C.F.R. § 3.321(b).  The Board notes the veteran 
has retired and further notes that Social Security found he 
was disabled due to a mental disorder.  There is no objective 
evidence of record indicating that the service-connected 
wrist disability was productive of marked interference in the 
veteran's employment.  Since the preponderance of the 
evidence is against his claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(a).

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee prior to July 26, 2005.

The veteran's service-connected left knee disability has been 
evaluated as 10 percent disabling prior to July 25, 2005 
under Diagnostic Code 5014-5257.  Under Diagnostic Code 5257, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257.

Under Code 5260 for limitation of flexion, a 0 percent  
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a  
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for  
extension limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral  
instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 
9- 98.  Moreover, in certain circumstances a claimant who has 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-2004 
(September 17, 2004).  

The Board finds the evidence of record does not demonstrate 
that the veteran's left knee disability warranted a rating in 
excess of 10 percent prior to July 26, 2005 under any 
applicable Diagnostic Code.  

In November 2000, the veteran submitted correspondence 
requesting increased ratings for his service-connected 
disabilities.  

A February 2001 VA clinical record indicates that the veteran 
complained of severe pain in the left knee.  Physical 
examination of the extremities revealed a limited range of 
motion in the left knee and ankle.  The Board notes, however, 
that the limited range of motion noted in this record was not 
quantified.  The Board finds this evidence insufficient to 
grant an increased rating based on limitation of motion.  

A VA joints examination was conducted in February 2001.  The 
veteran complained of left knee problems with his left knee 
locking occasionally.  Cold weather and squatting aggravated 
the knee.  Physical examination revealed that the range of 
motion of the left knee was full extension.  Flexion was to 
140 degrees without pain.  Anterior and posterior cruciate 
ligaments moved less than 5 mm anteriourly or posteriorly.  
The pertinent diagnosis was chondromalacia of the left knee 
with residuals.  X-rays of the knee were interpreted as being 
negative.  The Board finds the residuals noted at this time 
consisted of some laxity in the ligaments but the range of 
motion of the knee was full.  

At the time of a June 2001 Social Security examination, the 
veteran complained, in part, of pain in his left knee.  He 
was able to ambulate across the room and his home without 
assertive devices but no greater distances.  Physical 
examination of the left knee revealed that there was no 
ligamentous laxity.  The impression was osteoarthritis.  

A Social Security decision dated in August 2001 veteran found 
to be disabled as of January 1998 due to depression.  No 
secondary diagnosis was established.  

The Board notes that in March 2002, the veteran reported that 
he usually took a three to four mile walk daily.  The Board 
finds this annotation significant in demonstrating a lack of 
knee symptomalogy if the veteran was able to ambulate three 
to four miles daily at this time.  

In May 2002, it was noted that the veteran had applied to the 
Texas State Veteran's Home.  A social worker opined that the 
veteran would benefit from and needed a more structured 
environment and that he would have transportation to and from 
appointments, room and board, oversight of his medication and 
the support of other veterans.  

In June 2002, a social worker found that veteran should apply 
for aid and attendance benefits based on his need for a 
structured environment and his inability to protect himself 
from everyday hazards of independent living.  

In October 2002, the veteran reported that he had no 
complaints.  In November 2002, the veteran again had no 
complaints. 

A VA examination was conducted in January 2003.  The veteran 
complained of left knee pain which was slowly worsening with 
time.  There were no periods of particular flares noted.  It 
was noted that the veteran was unemployed due to a 
concomitant mental disorder.  Physical examination of the 
left knee revealed flexion from 0 to 140 degrees and 
extension to 0 degrees.  There was some slight laxity noted 
in the medial collateral ligaments.  McMurray's test was 
negative.  X-rays of the left knee revealed degenerative 
joint disease which more than likely accounted for the medial 
collateral ligament laxity.  The pertinent diagnosis was 
history of chondromalacia manifested by degenerative changes 
in the left knee, particularly in the medial compartment.   

The Board finds the competent evidence of record demonstrates 
that from March 2, 1999 to July 26, 2005, the service-
connected left knee disability was manifested by, at most, 
slight laxity of the medial collateral ligament.  All 
physical examinations demonstrated a full range of motion and 
there was no competent evidence of record indicating that the 
veteran experienced any pain on use or during flares.  


Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left knee from July 26, 2005.

The only medical evidence of record pertaining to the left 
knee disability dated subsequent to the January 2003 VA 
examination is the report of a VA examination which was 
conducted on July 26, 2005.  Subjectively, the veteran 
reported that he was unable to stand more than 2 minutes 
before his knee bothered him and then he had to sit down.  He 
also reported that he was unable to walk more than 25 yards 
before his knee hurt and he had to sit down.  He alleged that 
he had giving way, instability, pain, stiffness, and weakness 
in the knee.  He denied dislocation or subluxation but 
reported locking episodes in the knee several times per week.  
He reported that he experienced flares of joint disease every 
two to three weeks and during flares he had problems eating, 
dressing and buttoning his pants.  The duration of the flares 
was three to seven days.  The veteran was living in an 
assisted living nursing home and was unemployed.  No 
assistive aids were required for walking.  Physical 
examination of the left knee revealed that the range of 
motion was from 0 to 90 degrees with pain beginning at 90 
degrees and ending at 80 degrees.  There was no additional 
limitation of motion on repetitive use.  No joint ankylosis 
was present.  The left knee had lateral collateral ligament 
laxity greater than 10 degrees.  Drawer sign was negative and 
McMurray's sign was negative.  The examiner opined that the 
veteran experienced mild to severe problems with the left 
knee.  

The Board finds the evidence of record demonstrates that the 
service-connected left knee disability does not warrant a 
separate disability evaluation based on limitation of motion 
of the left knee.  The examiner who conducted the July 26, 
2005, VA examination determined that there was some 
limitation of flexion but this does not equate to a 
compensable degree.  The greatest loss of flexion was a 
restriction to 80 degrees when pain was accounted for.  Thus 
an increased rating is not warranted even when pain on use 
and during flares is taken into account based on limitation 
of motion.  The examiner further noted, however, that the 
lateral collateral ligament was greater than 10 degrees.  
Significantly, the examiner opined that the left lateral 
collateral ligament laxity had a mild to severe effect on the 
veteran's daily activities.  This report from the examiner is 
not entirely clear.  However, resolving reasonable doubt in 
the veteran's favor, the Board believes that the disability 
picture more nearly approximates severe instability of the 
left knee as of July 26, 2005.  Severe impairment of the knee 
based on lateral instability warrants a 30 percent evaluation 
under Diagnostic Code 5257.  This is the highest available 
rating under Code 5257, and the evidence does not warrant a 
higher rating under any other applicable code.  

In addition, it appears that although there was x-ray 
evidence or arthritis prior to July 26, 2005, there was no 
persuasive evidence of any limitation of either flexion or 
extension prior to that date.  However, the July 26, 2005, 
examination report showed flexion limited by pain to 80 
degrees.  Under the provisions of Code 5003, a 10 percent 
rating will be assigned in such a case (where there is x-ray 
evidence or arthritis) even though the limitation of motion 
is otherwise noncompensable under Code 5260.  The Board's 
reading of the holdings of VA's General Counsel in VAOPGCPREC 
23-97 and VAOPGCPREC 9- 98 is that a separate 10 percent 
rating under Code 5003 may be assigned in addition to the 
rating under Code 5257.  Accordingly, a separate 10 percent 
rating under Code 5003 is warranted effective from July 26, 
2005.  The provisions of Code 5003 do not provide for a 
rating in excess of 10 percent under the facts of this case.  
Moreover, there is no evidence of limitation of extension to 
warrant a separate rating under Code 5261.    

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the left knee disability has not required 
frequent periods of hospitalization, and there is no evidence 
that it has it resulted in marked interference in employment 
as to render impracticable the application of regular 
schedular standards.  38 C.F.R. § 3.321(b).  The Board notes 
the veteran has retired and further notes that Social 
Security found he was disabled due to a mental disorder 
without reference to any other disability.  There is no 
objective evidence of record indicating that the service-
connected left knee disability was productive of marked 
interference in the veteran's employment.  Since the 
preponderance of the evidence is against his claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(a).




ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist injury is not warranted.  Entitlement to a 
rating in excess of 10 percent for chondromalacia of the left 
knee prior to July 26, 2005, is not warranted.  To this 
extent, the appeal is denied.  

Entitlement to a 30 percent evaluation for chondromalacia of 
the left knee based on instability is warranted from July 26, 
2005.  Entitlement to a separate 10 percent rating for 
chondromalcia of the left knee based on x-ray evidence of 
arthritis with limitation of motion is warranted from July 
26, 2005.  To this extent, the appeal is granted, subject to 
the laws and regulations governing monetary awards.  




	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


